Bigelow, C. J.
The jury have found that a voluntary escape was committed by the debtor, the present plaintiff, prior to the first day of February 1861. This finding was under instructions to which no exceptions were taken, and upon facts stated in the exceptions which fully justified it. After such escape, the debtor could not be again lawfully arrested on the same execution. *262Doane v. Bartlett, 4 Allen, 74. The commissioner of insolvency had no authority or jurisdiction to determine whether such an escape had taken place. He had no power to do aught except to be present at the examination of the debtor, to see that it was properly conducted, to enforce all his own lawful orders necessary to the proper and full completion of such examination, and to adjudicate on the right of the debtor to take the oath prescribed by law. The lawfulness of the debtor’s arrest on the execution was not within bis cognizance.
The minutes of the commissioner admitted in evidence appear to us to have been immaterial to the issue before the jury, and to have worked no prejudice to the defendant.

Exceptions overruled.